I think defendant's conviction should stand. The record, as I appreciate it, does not affirmatively show that the trial judge held in the presence of the jury that Pratt, the prosecuting witness, had denied that he had any prejudice, hostility, or bias against defendant. All that the trial judge did, as disclosed by defendant's bill of exception No. 2, was to deny defendant the right to interrogate the witness as to matters which the judge deemed were purely hearsay in character.
Prior to the propounding of the question that was excluded, the witness had been asked by defendant's counsel the direct question, whether or not he felt any hostility toward the defendant. The witness answered: "No, sir, except that Mr. Leahy in my estimation violated my confidence. He was my confidential secretary and he didn't do what he should have done. I was responsible for those coupons, and if they had been cashed by Mr. Leahy or any one else I was responsible."
The exception contained in the answer clearly shows, in my opinion, not only that *Page 669 
the witness was prejudiced against the defendant, but also the reason for the existence of that prejudice, namely, that the witness believed the defendant had violated the confidence which he had reposed in him and that defendant was guilty of the offense with which he was charged.
The answer of the witness having disclosed his unfriendly feelings towards the defendant, the matter should have rested there; and the action of the trial judge in excluding the question seeking to elicit hearsay evidence was correct, although the reason given for his ruling may have been incorrect.